Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant’s election without traverse of Claims 1-13 and 15-17 in the reply filed on 20 November 2020 is acknowledged.

Allowable Subject Matter
Claims 1-13 and 15-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 22 September 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The closet prior art, Mason(WO2009126730),  teaches compositions and methods comprising providing canine scFv , i.e. single chain variable fragment, libraries, nucleic acids that encode these scFv antibodies, expression constructs and host cells, wherein each scFv antibody is composed of a VH and VL joined by a flexible linker(e.g. para 0008, pg. 2-3; para 00073,pg. 21; claims 1-55; WO2009126730).
Furthermore, VH SEQ. ID. NO. 1 and 6 of the instant claims comprise 96% sequence identity with VH SEQ. ID. NO. 117 of Mason and VL SEQ. ID. NO. 12 of the instant claims comprises 98% sequence identity with VL SEQ. ID. NO. 230 of Mason, wherein SEQ. ID. NO. 117 (pg. 78-80, WO2009126730) and 230 (pg. 104-105, WO2009126730) of Mason are part of the HSA-7 library.
 However, the prior art does not teach or fairly suggest a synthetic canine antibody library, wherein said library comprises members of at least one of the following germline VH1 regions: Vs618 (SEQ ID SEQ ID NO: 4); Vs624 (SEQ ID NO: 1); Vs628 (SEQ ID SEQ ID NO: 5) and Vs635 (SEQ ID NO: 2) as recited by the claimed library.
	
	 Therefore, claims 1-17 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/Examiner, Art Unit 1639